Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 1 of 14 PagelD #: 4

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

In the Matter of the Search of

 

(Briefly describe the property to be searched
or identify the person by name and address)

 

 

Case No. 1:19-mj-00026

in the Matter of the Use of a Cell-Site Simulator to
identify the Cellular Device Used by James Walker.

 

12 7 2019

PERRY iL, CLERK
att

ih
e

Nee” Nee ee See eee re”

 

 

 

 

 

APPLICATION FOR A SEARCH WARRANT

Se CEE
of West Virginia

 

 

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of West Virginia , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
(1 property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1), 843(a), Distribution of Schedule Il, Ill, and IV controlled substances; obtaining Schedule Il,
and (b). ill, and IV controlled substances by fraud; use of a communication facility to

facilitate distribution of controlled substances
The application is based on these facts:

See Affidavit in Support of an Application for a Search Warrant and "Exhibit C."

a Continued on the attached sheet.

 
 
  

     

a Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth op: 12 ofl

 

i Applicant’s
Timothy D. Boggess, AUSA

Printed name and title

 

per toy

ae A

  
 

 

 

\, fo“ Seance
j a, , i . Vi
ws LSE ee
Jildge’s signature
City and state: Charleston, West Virginia ee Dwane L. Tinsley, United States Magistrate Judge™~

 

 

Printed name and title

 

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 2 of 14 PagelD #: 5

IN THE UNITED STATES DISTRICT COURT
FOR SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE USE OFA

CELL-SITE SIMULATOR TO IDENTITY Case No. 1:19-mj-00026
THE CELLULAR DEVICE CARRIED BY

JAMES WALKER Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Joshua T. Tripp, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant under Federal
Rule of Crminal Procedure 41 to authorize Jaw enforcement to employ an electronic investigative
technique firther described m Attachment B, in order to identify the cellular device or devices
carried by James WALKER a.k.a. “X” (the “Target Cellular Device”), described in Attachment

A.

2. I am a Special Agent of the Department of Justice, Drug Enforcement
Admmistration (DEA). As such, I am “an investigative or law enforcement officer of the United
States,” as defined within Section 2510(7) of Title 18, United States Code (USC), and empowered
by law to conduct investigations of and to make arrests for, offenses enumerated in Title 21 of the
United States Code. [have been employed as a Special Agent with DEA since August 2016. Iam
currently assigned to the Charleston District Office (CDO), Charleston, West Virginia, Tactical
Diversion Squad (TDS), mvestigating narcotics trafficking, money laundering, and the diversion

of licit pharmaceutical controlled substances and listed chemicals.

 
Case 1:19-mj-00026 Document3 Filed 06/27/19 Page 3 of 14 PagelD #: 6

3. I received approximately twenty-four (24) weeks of specialized traming in
Quantico, Virginia, pertaming to narcotics trafficking, money laundering, undercover operations,
and electronic and physical surveillance procedures. I also attended an additional twelve (12)
weeks of specialized training as a DEA Diversion Investigator (DI), receiving instruction on
investigative techniques on the diversion of pharmaceutical controlled substances and listed
chemicals.

4, Prior to being a DEA Special Agent, I was a sworn law enforcement officer in the
State of North Carolina smce 2006. Inthat capacity, I mvestigated many violations of North Carolina
State Laws, including the North Carolina Controlled Substances Act.

5. In narcotics and narcotics money laundering investigations, I have been trained in a
variety of investigative techniques and resources, including physical and electronic surveillance, the
analysis of telephone records, and the use of various types of informants and cooperating sources. I
have assisted and conducted undercover operations and I have executed various arrest and search
warrants. I have debriefed mformants. Through these investigations, my trammg and experience,
and my conversations with other law enforcement mvestigators, I have become familiar with the
methods used by narcotics traffickers to smuggle and safeguard narcotics, to distribute narcotics, and
to collect and launder proceeds related to the sales of narcotics. I am familiar with the methods
employed by large-scale narcotics organizations in attempts to thwart detection by law enforcement,
including, but not limited to, the use of cellular telephone technology, counter-surveillance
techniques, elaborately planned smuggling schemes tied to legitimate busimesses, false or fictitious

identities, and coded communications and conversations

6. Through my mvolvement as co-case agent in a federal Title II mvestigation, I

gained experience during the mvestigation mvolving the interception of wire commumications and
2

 

 
Case 1:19-mj-00026 Document3 Filed 06/27/19 Page 4 of 14 PagelD #: 7

drug traffickers’ use of multiple cellular devices. I have been directly involved in the review and
deciphering of intercepted coded conversations among narcotics traffickers that were later
corroborated by surveillance. Ihave also received extensive instruction and practical training on
intercepting communications and conducting coordinated surveillance while at the DEA Academy

and by participating in active mvestigations.

7. The facts in this affidavit come ftom my personal observations, my traming and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

8. This Court has authority to issue the requested warrant under Federal Rule of
Crimmal Procedure Rule 41(b)(1) & (2) because the Target Cellular Device is currently believed
to be located inside this district because James WALKER has been identified as living in Princeton,
West Virginia. Recorded phone calls made to James WALKER to set up controlled buys has led
to purchases in the Princeton, West Virginia area. James WALKER will stay at one location and
direct customers to other locations to complete the transactions. The transactions are completed
with a known associate of James WALKER. Pursuant to Rule 41(b)(2), law enforcement may use
the technique described in Attachment B outside the district provided the device is within the

district when the warrant is issued.

9. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of (i) the distribution and possession with intent to distribute controlled substances, in
violation of Title 21, United States Code. Section 841(a) (1); (i) conspiracy to commit and

attempts to commit these offenses, in violation of Title 21, United States Code, Section 846; (iii)
3

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 5 of 14 PagelD #: 8

use of a communications facility im facilitating the commission of the foregoing offenses in
violation of Title 21, United States Code, Section 843 (b), have been committed, are being
committed, and will be committed by James WALKER. There is also probable cause to believe
that the identity of the Target Cellular Device(s) will constitute evidence of those criminal
violations. In addition, in order to obtain additional evidence relatng to the Target Cellular
Device(s), its user, and the criminal violations under investigation, law enforcement must first
identify the Target Cellular Device(s). There is probable cause to believe that the use of the
investigative technique described by the warrant will result mn officers learning that identifying

toformation.

10. Because collecting the mformation authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore mcludes all the information required to be included

in a pen register order. See 18 U.S.C. § 3123(b)(1).
PROBABLE CAUSE

11. In August 2017, investigators with the Southern Regional Drug and Violent Crime
Task Force (SRDVCTF) identified James WALKER as a major trafficker of controlled substances
in the Princeton, Mercer County, West Virginia area, within the Southern District of West Virginia.
Investigators made thirteen controlled purchases of either Oxymorphone, hydromorphone, or

cocaine ftom James WALKER or other members of his drug trafficking organization.

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 6 of 14 PagelD #: 9

12. Investigators determined that James WALKER was connected with another
unknown drug trafficking organization im New York, New York and was being supplied by an
unknown supplier. Investigators firther determined that James WALKER would frequently travel
to New York, New York from Princeton, West Virginia to obtain large quantities of prescription

pills, such as Hydromorphone and Oxymorphone.

13. Throughout the investigation, investigators have identified two cellular phones that
James WALKER uses to communicate with co-conspirators, such as Sezer HAMILTON, Alonzo
WOODEN, and Troy JONES. However, based on imvestigative techniques exhausted thus far,
investigators have been unable to determine a cellular phone that indicates that James WALKER
communicates with a supplier in New York, New York. Investigators have been able to analyze
toll records that indicate James WALKER is using the already identified cellular phones to
distribute controlled substances in Princeton, West Virginia. However, these identified cellular
phones do not allow investigators to determine a phone that James WALKER is using to contact

a supplier out of state.

14. Investigators believe that James WALKER has additional cellular phones that are
used to contact his supplier. Investigators identified other phone numbers during the infancy stages
of this investigation; however, those phone numbers have not been used by James WALKER in
several months. Investigators believe that James WALKER stopped usmg those particular
numbers early in the mvestigation. I know that & is common for drug distributors to frequently

change phone numbers to avert law enforcement investigative efforts.

15. Investigators believe that James WALKER utilizes multiple cellular phones at one

time. Experienced drug traffickers, such as James WALKER, use multiple telephones to
5

 

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 7 of 14 PagelD #: 10

communicate with various levels of their drug trafficking organization. Drug traffickers will also
stop usmg phone numbers and cellular phones at random times in an effort to avoid detection by

law enforcement.

16. Furthermore, drug traffickers will typically have a phone for various uses, for
example, drug traffickers will typically have a phone used for personal matters, a phone that is
used to communicate with customers, and often another phone that is used to communicate with
suppliers. Oftentimes, drug traffickers will use multiple phones to segregate certain customers and
suppliers as well. Using multiple phones helps the drug distributor avert law enforcement efforts
to identify drug trafficking networks through telephone tolls, pen trap and trace orders, or wire

and/or electronic communication interception.

17. The mvestigation into James WALKER’s drug trafficking organization relies
extensively on investigators locating James WALKER’s supplier. Since investigators have not
been able to obtain that information through the use of other investigative techniques and
investigators believe that James WALKER will have another phone, the use of an investigative
device to obtain information about other targeted cellular devices that James WALKER or his co-
conspirators may possess, will allow investigators to identify other devices that James WALKER

uses to communicate with suppliers.

18. Through surveillance and other investigative techniques, imvestigators have
identified three locations im Prmceton, West Virginia where James WALKER frequents. James
' WALKER spends several hours throughout the day at Belcher’s Mobile Home Park. James
WALKER owns multiple trailers throughout the mobile home park. During the day James

WALKER is often seen at any of the following addresses throughout the day: 878 Hall Court, 862
6

 

 

 

 

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 8 of 14 PagelD #: 11

Hall Court, and other mobile homes within the trailer park in Princeton, West Virginia.
Investigators believe that it is highly likely that James WALKER will have the targeted cellular
device with him while at Belcher’s Mobile Home Park. Investigators also located a residence in
Kensington Court Apartments, specifically, 323 Kensington Court, Princeton, West Virginia.
Investigators believe that the targeted cellular device will be located with James WALKER while
he is at the apartment on Kensington Court. Investigators have also observed James WALKER
frequent the trailers located throughout LJ Street, Princeton, West Virginia to coordmate with
known co-conspirators. Investigators have observed James WALKER go to 152 LJ Street,
Princeton, West Virginia. Investigators believe that it is highly likely that James WALKER will
have the targeted cellular device m his possession while at the trailers on LJ Street, Princeton,

West Virginia.
MANNER OF EXECUTION

19. In my training and experience, I have learned that cellular phones and other cellular
devices communicate wirelessly across a network of cellular infrastructure, including towers that
route and connect individual communications. When sending or receiving a communication, a
cellular device broadcasts certain signals to the cellular tower that is routing its communication.

These signals mclude acellular device’s unique identifiers.

20. _—‘To facilitate execution of this warrant, law enforcement may use an investigative
device that sends signals to nearby cellular devices, including the Target Cellular Device, and in
reply, the nearby cellular devices will broadcast signals that mclude their unique identifiers. The
investigative device may fimction in some respects like acellular tower, except that it will not be

connected to the cellular network and cannot be used by a cell to communicate with others. Law

7

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 9 of 14 PagelD #: 12

enforcement will use this mvestigative device when they have reason to believe that James
WALKER is present. Law enforcement will collect the identifiers emitted by cellular devices in
the immediate vicinity of the Target Cellular Device when the subject is mn multiple locations
and/or multiple times ata common location and use this information to identify the Target Cellular
Device, as only the Target Cellular Device’s unique identifiers will be present im all or nearly all
locations. Once mvestigators ascertain the identity of the Target Cellular Device, they will cease
using the investigative technique. Because there is probable cause to determme the identity of the
Target Cellular Device, there is probable cause to use the investigative technique described by the

warrant to determine the identity of the Target Cellular Device.

21. The mvestigative device may mterrupt cellular service of cellular devices within its
immediate vicmity. Any service disruption will be brief and temporary, and all operations will
attempt to limit the interference of cellular devices. Once law enforcement has identified the
Target Cellular Device, it will delete all mformation concernng non-targeted cellular devices.
Absent further order of the court, law enforcement will make no investigative use of information
concerning non-targeted cellular devices other than distinguishing the Target Cellular Device from

all other devices.
AUTHORIZATION REQUEST

22. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will function asa

pen register order under 18 U.S.C. § 3123.

 

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 10 of 14 PagelD #: 13

23. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41()(3), that the Court authorize the officer executing the warrant to delay notice until
30 days from the end of the period of authorized surveillance. This delay is justified because there
is reasonable cause to believe that providmg immediate notification of the warrant may have an
adverse result, as defined in 18 U.S.C. § 2705. Providng immediate notice to the person carrying
the Target Cellular Device would seriously jeopardize the ongomg mvestigation, as such a
disclosure would give that person an opportunity to destroy evidence, change patterns of behavior,
notify confederates, and flee from prosecution. See 18 U.S.C. §3103a(b)(1). There is reasonable
necessity for the use of the technique described above, for the reasons set forth above. See 18

U.S.C. § 3103a(b)(2).

24. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to identify the Target Cellular Device outside of daytime

hours.

25. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until fiwther order of the Court. These
documents discuss an ongoing criminal vestigation that is neither public nor known to all of the
targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

26. A search warrant may not be legally necessary to compel the mvestigative
technique described herem. Nevertheless, I hereby submit this warrant application out of an

abundance of caution.

 
Case 1:19-mj-00026

Subscybed.and sworn to_before me
on fun eo’ 0}

NN

DWANE L. TINSLEY, ~~

~__ United States Magistraté Judge _

10

Document 3 Filed 06/27/19 Page 11 of 14 PagelD #: 14

Respectfully submitted, ‘

Y ] fk i \
Joshua/T. /
Special Agent

Drug Enforcement Administration

 

 

 

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 12 of 14 PagelD #: 15

ATTACHMENT A

This warrant authorizes the use of the electronic mvestigative technique described in
Attachment B when the officers to whom it is directed have reason to believe that James WALKER

IS present.

The locations James WALKER is known to frequent mcludes, but is not limited to, the
following addresses located within the Southern District of West Virginia: 323 Kensington Court,
Princeton, Mercer County, West Virginia; 878 Hall Court, Princeton, Mercer County; 862 Hall
Court, Princeton, Mercer County, West Virginia; and 152 LJ Street, Princeton, Mercer County,
West Virginia. This technique may be used at the following locations: James WALKER resides
at 323 Kensmgton Court, Princeton, West Virginia. James WALKER commonly stays overnight
at this address. 878 Hall Court, Princeton, West Virginia and 862 Hall Court, Princeton, West
Virginia. James WALKER commonly spends the daytime hours at these locations to facilitate the
distribution of narcotics at several other locations in Princeton, West Virginia. 152 LJ Street,
Princeton, West Virginia. James WALKER will stop at this location to re-supply his runners and

this is a known location to purchase narcotics from the James WALKER DTO.

1]

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 13 of 14 PagelD #: 16

ATTACHMENT B

The “Target Cellular Device” is the cellular device or devices carried by James WALKER,
DOB: XX-XX-1977, a black male with short black hair, brown eyes approximately 5711” and 150
Ibs. Pursuant to an investigation of James WALKER for a violation of distribution and possession
with intent to distribute controlled substances, conspiracy to commit and attempt to commit these
offenses, and use of a communications facility in facilitating the commission of the foregoing
offenses; this warrant authorizes the officers to whom it is directed to identify the Target Cellular
Device(s) by collecting radio signals, including the unique identifiers, emitted by the Target
Cellular Device(s) and other cellular devices in its vicmity for a period of thirty days, during all

times of day and night.

Absent further order ofa court, law enforcement will make no affirmative investigative use
of any identifiers collected ftom cellular devices other than the Target Cellular Device(s), except
to identify the Target Cellular Device(s) and distnguish it ftom the other cellular devices. Once
investigators ascertam the identity of the Target Cellular Device(s), they will end the collection,
and any information collected concerning cellular devices other than the Target Cellular Device(s)

will be deleted.

This watrant does not authorize the interception of any telephone calls, text messages, or
other electronic communications, and this warrant prohibits the seizure of any tangible property.

The Court finds reasonable necessity for the use of the technique authorized above. See 18 U.S.C.

§ 3103a(b)(2).

12

 

 

 

 
Case 1:19-mj-00026 Document 3 Filed 06/27/19 Page 14 of 14 PagelD #: 17

ATTACHMENT C
To ensure technical compliance with the Pen Register Statute, 18 U.S.C. §§ 3121-3127,

this warrant also functions as a pen register order. Consistent with the requirement for an
application for a pen register order, I certify that the information likely to be obtained is relevant

to an ongoing criminal investigation being conducted by the Drug Enforcement Administration.

See 18 U.S.C. §§ 3122(b), 3123(b).

 
